DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant states that the present application, filed on 4/6/2018, is a divisional of U.S.  12/999,408, filed 03/17/2011 (now U.S. 9,952,211 B2), which was a proper National Stage (371) entry of PCT Application No. PCT/IL2009/000643, filed 06/29/2009, and which claimed benefit under 35 U.S.C. 119(e) to provisional application No. 61/076,650, filed on 06/29/2008.

Information Disclosure Statement
The information disclosure statement filed 12/18/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, foreign patent document Cite No. 1 was not considered because the reference is not in English and no explanation of relevance was supplied.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
Claim 2, last paragraph, line 3, “the housing is transitionable” should apparently read “wherein the housing is transitionable” (please insert “wherein”).
Similarly, please insert “wherein” prior to “the open configuration” in line 4 of the last paragraph.
Similarly, please insert “wherein” prior to “the inlet” in line 6 of the last paragraph.
	Claim 2, last paragraph, a transition such as “and” is needed in last paragraph, line 5, prior to “the housing”.
	Claim 14, “positioned an” should apparently read “positioned on an”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-20, and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
	Claim 2 as currently amended recites:
wherein the lateral capillary flow matrix, the absorbent material, and the at least one liquid-transfer matrix are removably positioned in an interior of a housing, the housing is transitionable between an open configuration and a closed configuration, the open configuration permits access to the interior, the housing comprises an inlet in flow communication with the interior, the inlet permits introduction of a liquid to the interior in the closed configuration, and the surface region is downstream of the inlet and upstream of the absorbent material.

Applicant states that no new matter is added and indicates support as follows: 

    PNG
    media_image1.png
    261
    785
    media_image1.png
    Greyscale

The examiner was unable to find support where indicated.
The housing and inlet as now broadly recited go beyond the scope of the original disclosure. The specification at best describes an inlet which is formed in the top wall of a housing. See especially [0095], [0096]. As broadly recited, the inlet could be in the top or bottom of the housing; and in fact, the housing could be of any shape or construction and is not limited to the two-part housing having a top and bottom as originally disclosed.
	In addition, the inlet as disclosed is positioned on top of the lateral capillary flow matrix; whereas the claim broadly encompasses that the inlet is in any type of “flow communication with the interior”.

	Similarly, support could not be found for “wherein the upper and lower portions are moveable relative to one another between the open and closed configurations” (new claim 29).
	For at least these reasons, the amendments introduce new matter as they broaden the scope of the original disclosure.

Claims 6, 8-9, and 10-13 also lack written description for the following reasons.
Claim 6 recites that the liquid-transfer matrix comprises a capture zone “having a pore size, a charge or comprising a capture molecule enabling the capture zone to capture a biological substance”. 
Claim 8 similarly recites at least one capturing matrix in surface contact with a surface of the liquid-transfer matrix, the capturing matrix “comprising a capture zone having a pore size, a charge, or comprising a capturing molecule enabling the capturing zone to capture a biological substance from liquid flowing in the liquid-transfer matrix”.
The specification does generally suggest that the capturing matrix may be able to capture a substance by virtue of “pore size, charge, etc.” or may comprise a capturing molecule which is able to capture (e.g. bind to) a second molecule [0073].
The specification also elsewhere suggests that a capture matrix may comprise capture zones, each comprising a capturing molecule [0074]-[0075].
zones capture by pore size or charge (as recited in claims 6 and 8). 
The scope of the invention encompasses liquid-transfer matrices and/or capturing matrices in which the matrices comprise at least one capture zone having a pore size or a charge enabling the capture zone to capture a biological substance from liquid flowing in the liquid-transfer matrix.
However, the specification does not describe any actual reduction to practice of any capture zones other than those that comprise immobilized capture molecules. The specification does not contain any description relating to separate zones within a matrix that would capture by means of other properties, such as pore size or charge. The specification at best describes a capture matrix where the overall matrix is fabricated so as to be capable of capturing by pore size, but does not describe a matrix equipped with separate zones that capture via this property.
Furthermore, the specification does not identify any method of making a matrix having capturing zones, other than capturing zones that comprise immobilized capture molecules. For example, there is no description of how to subdivide a single matrix into separate zones of different pore sizes. The specification also does not depict, through drawings or other relevant identifying characteristics, the structure of devices having a liquid transfer matrix or capture matrix in which the matrix is subdivided into capture zones that capture via pore size. 
In summary, the specification at best includes a general suggestion that the matrix might capture via pore size or charge, but does not describe devices in which the matrix is subdivided into zones that capture via pore size or charge, or indeed zones that capture via means other than immobilized biomolecules. 
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, the specification only conveys evidence of possession of capture zones that comprise immobilized capture molecules, and does not describe the genus of devices as claimed in which the capture zones may capture by pore size or by charge.
In addition, claim 8 recites “at least one capturing matrix in surface contact with a second face, opposite the first face, of the at least one liquid-transfer matrix”. Applicant states that no new matter is added and indicates support as follows: 

    PNG
    media_image1.png
    261
    785
    media_image1.png
    Greyscale

The examiner was unable to find support where indicated.
The specification describes embodiments that employ a capturing matrix 76 in addition to an intermediate liquid-transfer matrix 88 (see, e.g., [0117], Fig. 8A). However, in all of the disclosed embodiments that have both of these parts, the capturing matrix is disposed in full contact with the liquid-transfer matrix, such that the entire bottom surface of the capturing matrix contacts the entire top surface of the liquid-transfer matrix.
By contrast, the added claims broadly encompass that the capturing matrix could be in any type of “surface contact” with any surface of the liquid-transfer matrix. Such “surface 
However, the specification does not describe or depict, through drawings or other relevant identifying characteristics, the structure of devices having both a capturing matrix and a liquid-transfer matrix having the claimed functional features of transverse flow and capture from the liquid-transfer matrix, except those than involve the capturing matrix situated on top of the liquid-transfer matrix as discussed above. 
One skilled in the art would not envision possession of all devices within the scope of the claims, as it would not be predictable that the desired flow properties could be retained with mere tangential surface contact, for example. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 14-18, 25-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keren et al. (WO 2008/018073 A1) in view of Chen et al. (U.S. 5,384,264).
Keren et al. teaches a lateral test strip device for the detection of an analyte in a fluid sample, and a test strip comprising a first and second flow matrices (e.g. at abstract, Pg. 3, summary). 

The disclosed device comprises a lateral capillary flow matrix (sample receiving matrix/ sample pad 2 of strip 10; the “first” flow matrix) as well as a liquid-transfer matrix (second flow matrix/ reaction solid matrix 4 of strip 10) which has capillary passageways in fluid communication with said lateral capillary flow matrix. See especially the abstract; pages 6-9 and 17; Figs. 1 and 4). Keren et al. at the abstract teach that “The test strip comprises a first flow matrix and a second flow matrix sequentially arranged to form an interface therebetween.” 
Keren further teach absorbent pad 6 (i.e., an absorbent material) which is positioned opposite the sample inlet end of matrix 2 (i.e., at a downstream end of the lateral capillary flow path; Figs. 1-2 and 4; see also at page 7). See especially Figs. 1-2 where the absorbent pad 6 is shown at the downstream end in relation to the direction of flow. 
 The absorbent pad 6 may be said to be at a downstream end of the lateral capillary flow path “defined by the lateral capillary flow matrix” when this terminology is given its broadest reasonable interpretation. For example, the lateral capillary flow path may be said to be “defined by” lateral capillary flow matrix 2 since the flow originates from matrix 2 and is part of the flow path (as indicated by arrows in Figs 1-2). The claim terminology is not found to require, for example, direct contact between the absorbent material and the lateral capillary flow matrix, but only that the absorbent material is downstream of the lateral capillary flow matrix (as in Keren et al.).

Keren teaches that the liquid transfer matrix comprises a face that is in surface contact with a surface region of the lateral capillary matrix (e.g. Figs. 1-2, and 4, depicting a bottom surface of matrix 2 in contact with a top surface of matrix 4). 
In particular, as can be seen in Figure 1, the matrices 2 and 4 overlap each other at interface overlapping zone 8 (dashed lines), which reads on “comprising a face in full surface contact” when this terminology is given its broadest reasonable interpretation, in that surfaces of the matrices make contact. This type of contact may be also considered “full surface contact” in that in the region of overlap, the matrices 2 and 4 fully contact each other and do not have for example intervening space or intervening layers. 
The claim terminology “comprising a face in full surface contact” is not found to require, for example, that the entire upper or lower face of the liquid-transfer matrix makes contact with the lateral capillary flow matrix.
Keren also teaches that Matrices 2 and 4 are selected to have different porosity and consequently different permeation rates (i.e., different wicking rates). The permeation rate through matrix 2 is higher than the permeation rate through matrix 4 (i.e., the liquid-transfer matrix having a wicking rate less than the wicking rate of the lateral capillary flow matrix; see page 1, lines 27-31; page 6, line 26 to page 7, lines 1-4). 

Accordingly, the device of Keren et al. meets the functional limitations of claim 2 relating to transverse flow (see second-to-last paragraph of claim 2, in response to lateral capillary flow of liquid, the arrangement and configuration of the lateral capillary flow matrix and the liquid-transfer matrix cause flow of liquid in the liquid-transfer matrix in a direction transverse to a direction the lateral capillary flow path extends).
The strip is enclosed by back and top impermeable laminates 15 and 25, which together enclose the strip so as to expose open portion 20 where the sample is to be applied (Figure 1, Fig. 4, page 7 and claim 8 in particular), thereby reading on a housing comprising a liquid inlet. Both matrix 2 and matrix 4 are sandwiched by laminates 15 and 25, such that they may be said to be positioned within the interior of the housing, i.e. the interior of the sandwich formed by the top and back laminates.
Keren et al. differs from the claimed invention in that while teaching laminates to encloses the test strip (analogous to the instantly recited housing), the reference does not specifically teach a housing as claimed which is transitionable between an open configuration and a closed configuration (as recited in claim 2 last paragraph).
However, it was well known in the prior art to enclose test strip devices within a housing. For example, Chen et al. also teach a similar device involving lateral flow (Figs. 2-3), in which a two-part housing is provided having a top and bottom that fully encloses the test strip in the 
Furthermore, the test strip housing of Chen et al. includes an sample entry port (inlet) 12 for application of sample (Figs. 1-2; col. 3, lines 45-61), wherein the inlet is positioned at the upstream end of the strip upstream absorbent material 43.
Chen et al. teach that their invention enables performing assays without need for the user to come into contact with the apparatus, while allowing for test results to be displayed to the user with a minimum number of steps (abstract, col. 3, lines 30-36; col. 4, lines 15-18 and 39-42). Particularly, the housing enables all sample to be retained in the device, thus avoiding spillage and the need for contact between sample and user (col. 4, lines 15-18).
It would have been obvious to enclose the device of Keren et al. in a housing comprising a liquid inlet by applying the known technique of Chen et al. In particular, one would have been motivated to provide such a housing in order avoid spillage and the need for contact between sample and user, as well as in order provide physical protection to the device and/or to allow for ease of handling. One skilled in the art would have had a reasonable expectation of success as the housing of Chen et al. is also designed to enclose a lateral flow matrix, which also describes the test strip device of Keren et al.

It would have been obvious to one of ordinary skill in the art to arrive at a same material by selecting from a finite number of identified, predictable alternatives; namely by choosing filter paper from among the small number of materials suggested for forming matrix 2 and pad 6.
With respect to claim 4, Keren et al. do not specifically teach that the absorbent material and the lateral capillary flow matrix are formed integrally. 
However, it would have been obvious to one of ordinary skill in the art to construct the device of Keren et al. with these parts formed integrally merely as a matter of obvious design choice, by making integral components that were fabricated in the prior art as separate pieces. See MPEP 2144.04, V. B.
With respect to claim 5, Keren et al. teach that absorbent pad 6 is a discrete structure from the lateral capillary flow matrix 2 (see, e.g., Figs. 1 and 4, page 7).
With respect to claim 6, Keren et al. teach that liquid transfer matrix 4 preferably has a pore size in the range of from about 0.22 to about 15 microns (page 7). Therefore, the matrix has a property, specifically a pore size, and as such would inherently be capable of capturing a biological substance. In particular, the matrix would inherently be capable of capturing appropriately sized biological substance within the pores. The entire matrix could constitute the capture zone, or alternatively Keren et al. also teaches interface zone 8, which may also read on a capture zone when this terminology is given its broadest reasonable interpretation (page 2, lines 14-17; page 6, lines 15-18; and pages 7-8). In other words, the matrix because of its pore size would necessarily be capable of capturing a biological substance when this terminology is given 
With respect to claims 11 and 14, Keren et al. teach back and top impermeable laminates 15 and 25 (Figure 1, Fig. 4, page 7 and claim 8 in particular), thereby reading on a housing comprising a liquid inlet. Both matrix 2 and matrix 4 are sandwiched by laminates 15 and 25, such that they may be said to be positioned within the interior of the housing, i.e. the interior of the sandwich formed by the top and back laminates. 
Absent an objective frame of reference for “underlying”, top laminate may be said to be underlying matrix 2, and is positioned on an opposite side of matrix 2 from the reaction membrane 4 (e.g., Fig. 4). In other words, whether the laminate is underlying or overlying would depend on how the assembly is rotated in space, so no structural distinction is apparent.
It would have been further obvious to arrive at the claimed invention when enclosing the Keren et al. device within a housing as taught by Chen et al, thereby allowing for the protection of the matrices via the laminates as well as ease of handling via the housing, e.g. to impart structural stability to the strip so it is not damaged before being placed into the housing. 
With respect to claim 15, Keren teaches that Matrices 2 and 4 are selected to have different porosity, where matrix 2 has relatively large pore size and matrix 4 has a pore size in the range of from about 0.22 to about 15 microns. See page 1, lines 27-31; page 6, line 26 to page 7, lines 1-8). 

However, Keren et al. does not specify the pore size of matrix 2, and therefore does not specifically teach that the first pore size is up to about 10 time larger than the second pore size (claim 16), or that the first pore size ranges from about 1-15 microns and the second pore size ranges from 0.1-5 microns (claim 17). 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).

Absent evidence of criticality for the particular ranges as recited in claims 16-17, it would have been obvious to arrive at the claimed invention out of the course of routine optimization, for example by selecting from within the pore size ranges suggested for matrix 4 while selecting a higher pore size for matrix 2 in order to achieve desirable different permeation rates.
With respect to claim 18, Keren et al. teach that lateral capillary flow matrix 2 has a first end and a second end opposite the first end (Figs. 1-2 and 4). The matrix 2 is capable of supporting lateral capillary flow along its entire length, thereby reading on a lateral capillary flow path that extends continuously between the first end and the second end. Keren also teaches that a length of the liquid transfer matrix is in the direction of the capillary flow and in contact with the lateral capillary matrix (e.g. Fig. 1; Pg. 6 line 15 – Pg. 8, Pg. 10).
With respect to claim 25, Keren et al. as above does make clear that liquid can flow laterally through strips 2 and 4, as well as in a transverse direction from strip 2 into strip 4 (i.e. liquid being driven into the interior of strip 4). See especially Fig. 1 depicting lateral flow, as well as vertical placement of strips 2 and 4, which make clear that fluid flowing from 2 to 4 flows in a transverse direction relative to the direction of the lateral flow. 
However, Keren et al. is silent as to whether, in response to lateral capillary flow of liquid, there would also be oscillatory flow in the liquid transfer matrix. 
Nonetheless, the device of Keren meets all structural requirements of the claim and further specifies relative flow rates of the two matrices as claimed. 

As the device of Keren satisfies the claimed positioning of the two matrices with respect to each other as well as the relative flow rates, it appears that the prior art device would also necessarily be capable of achieving transverse oscillations as claimed. 
With respect to claim 26, Keren et al. teach that matrix 2 may be glass fiber or filter material, i.e. bibulous material (Keren et al. at page 7, lines 4-6 and also at lines 15-16).
With respect to claims 28-29, the test strip housing of Chen et al. contains an upper and lower portion as discussed above, which can be snapped or otherwise coupled; these coupling processes involve movement and thus may be said to be “moveable” (Figs. 1-2, col. 7, lines 56-64). 
With respect to claim 30, Chen et al. teach a test strip housing as above which includes a display port (15, 16) through which the test result can be viewed (col. 3, lines 45-61; col. 6, lines 8-13; Figs. 1-2). The first of the display ports is positioned above the capture region (col. 3, line 62 to col. 4, line 50; col. 7, lines 21-34).
	It would have been obvious to arrive at the claimed invention by applying this well known technique of using display ports or windows so that the user could visualize the test strip results.

Claims 2-6, 8-9, 14, 18-20, and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. 2004/0092036 A1) in view of Chen et al. (U.S. 5,384,264).
Chen et al. ‘036 teach a device made up of porous material (abstract, [0038]-[0048]) as depicted below (Fig. 2):

    PNG
    media_image2.png
    384
    782
    media_image2.png
    Greyscale

The sample migrates laterally from first zone 2, which receives liquid sample, into second zone 3 and then passes into a third zone 4 [0050], [0133], [0165]-[0166]. 
The first zone and the second zone are connected and can be an integrated zone [0059], [0061], [0165], such that the device section depicted above which comprises zones 2 and 3 reads on the instantly recited lateral capillary flow matrix defining a lateral capillary flow path extending from a first end to a second end, the material of the lateral capillary flow matrix being configured to produce a lateral capillary flow of a liquid along said lateral capillary flow path. 
The device further comprises a fifth zone 6 at the other end of the device [0165], [0108], which acts as a sponge to absorb sample that has passed through the assay device (i.e., absorbent material at a downstream end of the lateral capillary flow path.
The third zone 4 is positioned between the sample liquid application point (2) and the absorbent zone 6. Furthermore, the third zone 4 is connected to the second zone 3/ first zone 2 with liquid sample migrating between these [0165]-[0166], and all of the zones are porous as above, thereby reading on first capillary passageways of the lateral capillary flow matrix and second capillary passageways of the liquid-transfer matrix in fluid communication with each other. Accordingly, third zone 4 of Chen et al. reads on the instantly recited liquid-transfer matrix.
Furthermore, Chen et al. teach that the liquid sample migrates laterally from zone 2 to zone 3 and then downwards into zone 4 by capillary action (i.e., in response to lateral capillary flow of liquid along the lateral capillary flow path of the lateral capillary flow matrix, the arrangement and configuration of the lateral capillary flow matrix and the liquid-transfer matrix causes flow of liquid in the liquid-transfer matrix 4 in a direction transverse (downwards) to a direction the lateral capillary flow path extends (left to right); see also at [0035].
The materials selected to be used in the first zone, the second zone, the third zone, the fourth zone and the fifth zone are porous materials. The porous material selected may comprise a 
Chen et al. further teach that the first and second zones (which may be integral with and made of the same porous material as the second zone) provide a fast adsorption of the liquid sample and a fast and consistent release of sample (abstract, [0050], [0059], [0061]). 
By contrast, the third zone 4 is capable of retarding the rate of migration of the sample (ibid, see also at [0022], [0027], [0073]-[0075], claim 1). This may be done by selection of porous material for the third zone such as changing the porosity of the porous material ([0075], claims 18 and 62). 
Therefore, it is evident that the porous material strip comprising zones 2 and 3 (lateral capillary flow matrix) is made of a first material that permits a first fast wicking rate, whereas the second material making up the third zone 4/ liquid-transfer matrix may be a material of a different porosity that retards sample migration (i.e., second wicking rate being less than the first wicking rate).
Chen et al. further teach that the device may be supported by a solid support [0117]-[0119]. 
However, Chen et al. ‘036 differs from the claimed invention in that the reference does not specifically teach a housing comprising an inlet as claimed.
However, it was well known in the prior art to enclose test strip devices within a housing. For example, Chen et al. ‘264 also teach a similar device involving lateral flow (Figs. 2-3), in which a two-part housing is provided having a top and bottom that fully encloses the test strip in the interior of the housing abstract (see especially Fig. 2, claim 10). The top housing cover 5 can be placed onto the housing floor 20 for example by snapping or other suitable coupling means 
Furthermore, the test strip housing of Chen et al. ‘264 includes an sample entry port (inlet) 12 for application of sample (Figs. 1-2; col. 3, lines 45-61), wherein the inlet is positioned at the upstream end of the strip upstream absorbent material 43.
Chen et al. ‘264 teach that their invention enables performing assays without need for the user to come into contact with the apparatus, while allowing for test results to be displayed to the user with a minimum number of steps (abstract, col. 3, lines 30-36; col. 4, lines 15-18 and 39-42). Particularly, the housing enables all sample to be retained in the device, thus avoiding spillage and the need for contact between sample and user (col. 4, lines 15-18).
It would have been obvious to enclose the device of Chen et al. ‘036 in a housing comprising a liquid inlet by applying the known technique of Chen et al. ‘264 in order to allow the sample to be applied to the device while avoiding spillage and contact with the user. Furthermore, one would have been motivated to provide such a housing in order avoid spillage and the need for contact between sample and user, as well as in order provide physical protection to the device and/or to allow for ease of handling. One skilled in the art would have had a reasonable expectation of success as the housing of Chen et al. ‘564 is also designed to enclose a lateral flow matrix, which also describes the test strip device of Chen et al. ‘036, and further because Chen et al. ‘036 do teach that their device may be supported by a solid support.
With respect to claim 3, Chen et al. ‘036 teach that the first and second zones (which define the lateral capillary flow matrix comprising the first material) can be made of the same 
Therefore, at a minimum it would have been obvious to arrive at a same material for the piece including the first and second zones as well as for the fifth zone/absorbent material by following the guidance of Chen et al. ‘036 that the porous material can be the same for multiple zones.
With respect to claim 4, Chen et al. ‘036 do not specifically teach that the absorbent material and the lateral capillary flow matrix are formed integrally. 
However, it would have been obvious to one of ordinary skill in the art to construct the device of Chen et al. ‘036 with these parts formed integrally merely as a matter of obvious design choice, by making integral components that were fabricated in the prior art as separate pieces. See MPEP 2144.04, V. B.
With respect to claim 5, Chen et al. ‘036 depict lateral capillary flow matrix (piece comprising 2, 3) as a discrete structure from fifth zone/absorbent material 6 (see, e.g., Fig. 2).
With respect to claims 6-7, Chen et al. ‘036 teach that as above that their device is made of porous material having a pore size. Therefore, the matrix has a property, specifically a pore size, and as such would inherently be capable of capturing a biological substance. In particular, 
With respect to claim 8, Chen et al. ‘036 further teach fourth zone (5) which is (7) located downstream of the third zone (4) in contact therewith (Fig. 2). The fourth zone (5) comprises a detection site in which an analyte of the same type as the analyte to be assayed or an analogue thereof is immobilised. See for example [0165]-[0166] and Fig. 2. Accordingly, fourth zone (5) reads on the instantly recited capturing matrix, as it includes capture zone 7. Furthermore, the Chen et al. ‘036 device is capable of performing the intended use as recited (having a property enabling the capturing zone to capture a biological substance from liquid flowing in the liquid-transfer matrix), as the immobilized analyte or analogue captures specific binding molecule from the liquid sample as the sample migrates through from the third zone 4/ liquid-transfer matrix (ibid and [0176], for example).
With respect to claim 9, Chen et al. ‘036 teach a plurality of capture zones (7, 8) (Fig. 3) or (7, 9) (Fig. 4) which are spaced left-to-right in the figures, i.e. along the direction the capillary flow path extends. See also accompanying discussion at [0170]-[0177].
With respect to claim 14, Chen et al. ‘036 teach that their device may be supported by a solid support, such as a plastic sheet [0117]-[0119].
With respect to claim 18, device section including zones 2, 3 (lateral capillary flow matrix) includes a first end proximate sample application point 2, which would be proximate the liquid inlet when enclosed in a housing. The second end is opposite the first end and the device section defines a continuous flow path (Figs. 2-4).
With respect to claim 19, Chen et al. ‘036 teach that during operation of the device, a specific binding molecule migrates through the third zone (4)/ liquid-transfer matrix (see, e.g., at 
With respect to claim 20, the specific binding molecule may be one of a specific binding pair including antigen-antibody [0036].
With respect to claim 25, Chen et al. ‘036 as above does make clear that liquid flows laterally through zones 2, 3, as well as in a transverse direction into 4. See for example Fig. 2 depicting vertical placement of these device sections, which make clear that fluid flowing from 2 to 4 flows in a transverse direction relative to the direction of the lateral flow. 
However, Chen et al. ‘036 is silent as to whether, in response to lateral capillary flow of liquid, there would be oscillatory flow in the liquid transfer matrix. 
Nonetheless, the device of Chen ‘036 meets all structural requirements of the claim and further specifies relative flow rates of the two matrices as claimed. 
As the device of Chen ‘036 satisfies the claimed positioning of the two matrices with respect to each other as well as the relative flow rates, it appears that the prior art device would also necessarily be capable of achieving transverse oscillations as claimed. In such a case it is Applicant’s burden to show an unobvious difference (MPEP 2112).
With respect to claim 26, Chen et al. ‘036 teach that their device is made up of porous materials [0038]-[0040] which include the same materials as disclosed instantly.

With respect to claims 30-31, Chen et al. ‘264 teach a test strip housing as above which includes a display port (15, 16) through which the test result can be viewed (col. 3, lines 45-61; col. 6, lines 8-13; Figs. 1-2). The first of the display ports is positioned above the capture region (col. 3, line 62 to col. 4, line 50; col. 7, lines 21-34).
	It would have been obvious to arrive at the claimed invention by applying this well known technique of using display ports or windows so that the user could visualize the test strip results.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. 2004/0092036 A1) in view of Chen et al. (U.S. 5,384,264) as applied to claim 2 above, and further in view of Ullman et al. (U.S. 4,857,453).
Chen et al. ‘036 and Chen et al. ‘264 are as discussed in detail above. With respect to claim 15, Chen et al. ‘036 teach third zone/ liquid-transfer matrix 4 as being capable of retarding the rate of migration of the sample, wherein this retardation may be done by changing the porosity of the porous material (i.e., second material having a second wicking rate that is less than the wicking rate of the lateral capillary flow matrix defined by zones 2 and 3), Chen et al. 
In other words, Chen et al. ‘036 refer to changing the porosity of the material for zone 4/ liquid transfer matrix such that the zone retards flow of sample, but the reference does not specify whether the porosity is changed by increasing or decreasing pore size.
However, it was known that smaller pore size retards capillary flow, as taught for example by Ullman et al. (col. 16, lines 9-17). 
Accordingly, when changing the porosity of third zone/ liquid-transfer matrix 4 in order to retard flow as directed by Chen et al. ‘036, it would have been further obvious to change the porosity by using a smaller pore size for the liquid-transfer matrix 4 in view of the recognized correlation between smaller pore size and slower flow rate, as taught by Ullman et al.
With respect to claims 16-17, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
In this case, Chen et al. ‘036 and Ullman et al. both indicate pore size to be a result-effective variable impacting flow rate. Furthermore, Ullman et al. also teach an analogous test 
Absent evidence of criticality for the particular ranges as recited in claims 16-17, it would have been obvious to arrive at the claimed invention out of the course of routine optimization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-12, 14-20, and 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,952,211 B2 in view of Chen et al. (U.S. 5,384,264)
	The reference patent also recites a device comprising a housing comprising a liquid inlet, a lateral capillary flow matrix positioned within the housing, at least one liquid-transfer matrix positioned within the housing, and an absorbent material positioned within the housing. The reference patent also recites that the lateral capillary flow matrix comprises a first material and is configured to produce a first lateral capillary flow through said lateral capillary flow path at a first lateral flow rate (i.e., first wicking rate). The lateral capillary flow matrix defines a lateral capillary flow path extending continuously along a length of the lateral capillary flow matrix between a first end and the second end. See especially claims 1 and 47 of the reference patent.

The liquid-transfer matrix comprises a second material and is configured to produce a second lateral capillary flow through said liquid-transfer matrix at a second lateral flow rate, the second lateral flow rate being lower than the first lateral flow rate (claims 1 and 12 of the reference patent).
Claim 1 of the reference patent also recites that the lateral capillary flow matrix and the at least one liquid-transfer matrix are arranged within the housing such that an entire upper face or an entire under face of the liquid-transfer matrix is in contact with an upper face or a lower face of the lateral capillary flow matrix (i.e., arranged in surface contact with each other), such that capillary passageways of the at least one liquid-transfer matrix are in fluid communication with said lateral capillary flow matrix, and such that during lateral capillary flow of a liquid along the lateral capillary flow path of the lateral capillary flow matrix, the arrangement and lateral flow rates of the lateral capillary flow matrix and the liquid-transfer matrix cause flow of the liquid in the capillary passageways of the liquid-transfer matrix, the flow of the liquid in the liquid-transfer matrix exhibiting transverse oscillations driving the liquid into the interior of the liquid-transfer matrix (i.e., flow in a direction traverse to a direction the lateral capillary flow path extends).
The reference patent recites that the housing comprises a top wall including the liquid inlet, and a bottom wall underlying said lateral capillary flow matrix (claim 19), thereby reading on an upper and lower portion (instant claim 28).
However, the reference patent does not recite that the housing is “transitionable between and open configuration and a closed configuration” as claimed in instant claim 2.

Furthermore, the test strip housing of Chen et al. ‘264 includes an sample entry port (inlet) 12 for application of sample (Figs. 1-2; col. 3, lines 45-61), wherein the inlet is positioned at the upstream end of the strip upstream absorbent material 43.
Chen et al. ‘264 teach that their invention enables performing assays without need for the user to come into contact with the apparatus, while allowing for test results to be displayed to the user with a minimum number of steps (abstract, col. 3, lines 30-36; col. 4, lines 15-18 and 39-42). Particularly, the housing enables all sample to be retained in the device, thus avoiding spillage and the need for contact between sample and user (col. 4, lines 15-18).
It would have been obvious to employ a “transitionable” housing by applying the known technique of Chen et al. ‘264 of securing the top and bottom parts of a test strip housing of the reference patent using known coupling means such as snapping of the parts together. 
	With respect to claim 3, the first material may be cellulose (claim 12) and the absorbent material may similarly be cellulose (claim 42). Therefore, it would have been obvious to arrive at a same material by selecting from a finite number of materials identified to be suitable for these two parts.

	With respect to claim 5, the absorbent material may be a separate body in contact with the second end of the lateral capillary flow matrix (claim 41 of the reference patent).
	With respect to claim 6, the reference patent also recites at least one capture zone capable of capturing a biological substance in the liquid (claims 1 and 3). The device of the reference patent also has a pore size ranging from 1-15 microns (claim 1), such that it would necessarily be capable of capturing by a pore size when this terminology is given its broadest reasonable interpretation.
	With respect to claims 8-9, the reference patent also recites a capturing matrix on or beneath the lateral capillary flow matrix, said capturing matrix comprising a plurality of capture zones sequentially spaced along a path which is parallel to said capillary flow path. (claim 11).
	With respect to claim 10, the reference patent also recites a second liquid-transfer matrix (claim 17).
	With respect to claims 11 and 14, the reference patent also recites a plastic layer underlying said lateral capillary flow matrix (claim 14).
With respect to claim 12, the absorbent material may comprise a plurality of sections sandwiching the downstream end of the lateral capillary flow path (claims 2 and 19-21 of the reference patent). 
	With respect to claim 15-17, the reference patent recites that the lateral capillary flow matrix comprises a first material having a pore size ranging from 1-15 microns, and the liquid transfer matrix comprises a second material having a pore size ranging from 0.1-5 microns, the 
Absent evidence of criticality for the particular range of “up to about 10 times larger” in claim 16, it would have been obvious to arrive at values within the claimed range out of the course of routine optimization, by selecting within the size ranges suggested by the reference patent while following the guidance that the pore size of the second material should be less than that of the first material.
	With respect to claim 18, first end of the lateral capillary flow matrix located proximate the liquid inlet, the second end is opposite the first end, and the lateral capillary flow path extends continuously along a length of the lateral capillary flow matrix between the first end and the second end (claim 1).
	With respect to claims 19-20, the reference patent also recites that the liquid transfer matrix carries an affinity molecule such as an antigen to capture another affinity molecule such as antibody (claims 33-34 and 36).
With respect to claims 30-31, Chen et al. ‘264 teach a test strip housing as above which includes a display port (15, 16) through which the test result can be viewed (col. 3, lines 45-61; col. 6, lines 8-13; Figs. 1-2). The first of the display ports is positioned above the capture region (col. 3, line 62 to col. 4, line 50; col. 7, lines 21-34).
	It would have been obvious to arrive at the claimed invention by applying this well known technique of using display ports or windows so that the user could visualize the test strip results.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,952,211 B2 in view of Chen et al. (U.S. 5,384,264) as applied to claim 12 above, and further in view of Zhou et al. (U.S. 2010/0099112 A1).
U.S. Patent No. 9,952,211 B2 recites that the absorbent material may be a cellulose pad (claim 42) and that the lateral capillary flow matrix may be made of glass fiber (claims 12, 43, 47). U.S. Patent No. 9,952,211 B2 also recites that the liquid transfer matrix comprises a second material configured to produce lateral flow, wherein the second material may be a polymer (claims 1 and 13).
However, the reference patent does not specify that the polymer is polyethylene.
Zhou et al. taught that lateral flow membranes may be made up of polymer, such as polyethylene [0138]. Zhou et al. further indicate that such membranes are commercially available.
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by fabricating the device parts of the reference patent using the materials suggested therein, as well as by selecting polyethylene as the type of polymer for fabricating the liquid transfer matrices. The selection of a known material for its known purpose would have been obvious.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered.
With respect to the rejections under § 112(a), Applicant has canceled claims 7 and 23-24. Applicant argues that claims 6, 8, and 9 have been amended. Applicant argues only that the 
With respect to the rejections based on Keren, Applicant argues that Keren does not disclose an absorbent material as recited in amended claim 2. This is not found persuasive because the claim language “at a downstream end of the lateral flow path defined by the lateral capillary flow matrix” does not require, for example, that the absorbent material is positioned in direct contact with the lateral capillary flow matrix or immediately adjacent thereto. 
Applicant’s arguments that Keren teaches adhesive laminates which are not transitionable between an open and a closed configuration are acknowledged (see Reply at pages 12-13), but are moot in view of the new grounds of rejection (Chen ‘264 teaches this newly added limitation).
Applicant’s arguments that Keren also does not disclose the structural relationship between the matrices (Reply at page 13) are not persuasive for reasons detailed in the rejection.
 Applicant’s arguments that neither Mendel-Hartvig nor Ullman teach a housing as claimed in amended claim 2 are acknowledged (see Reply at pages 14-15), but are moot in view of the new grounds of rejection including Chen ‘264.
Applicant’s arguments with respect to dependent claim 19 are acknowledged (Reply at page 15) and the rejection of this claim based on Keren has been withdrawn. However, Chen does teach the claim as amended, as detailed above.
Applicant acknowledges but does not presently address the obviousness-type double patenting rejections, which are maintained at this time for reasons of record.
Allowable Subject Matter
Claims 10-13 are allowable over the prior art, but remain rejected under the grounds of § 112(a) and double patenting as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699